Citation Nr: 1723422	
Decision Date: 06/22/17    Archive Date: 06/29/17

DOCKET NO.  13-09 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for ulcerative colitis, to include as due to exposure to the anthrax vaccine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Luboch, Associate Counsel



INTRODUCTION

The Veteran had active service from March 1992 to December 2000. 

This matter comes before the Board of Veterans' Appeals (Board) from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.


FINDING OF FACT

The preponderance of the evidence is against a finding that the Veteran's ulcerative colitis is etiologically related to a disease, injury, or event in service.


CONCLUSION OF LAW

Service connection for ulcerative colitis, to include as due to exposure to the anthrax vaccine, is not established.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.317 (2016).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2016). 

The duty to notify requires VA to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). Notice must be provided before the initial RO decision on a claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In this case, the Veteran was advised by a July 2010 letter of the evidence and information necessary to substantiate his claims and the responsibilities of the Veteran and VA in obtaining such evidence.  This notice was provided prior to the October 2010 rating decision now on appeal.  As a result, VA has complied with its duty to notify requirements.

The duty to assist requires VA to seek relevant records and to obtain a medical opinion when required.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In assisting the claimant in the procurement of service and other relevant records, VA will make as many requests as are necessary to obtain relevant records from a Federal department or agency, and will make "reasonable efforts" to obtain relevant records not in the custody of a Federal department or agency.

VA has satisfied its duty to seek relevant records. VA has obtained and associated available service treatment records and VA treatment records with the file. The record does not indicate and the Veteran has not notified VA that additional VA medical records or private medical records.

The duty to assist includes providing an examination when one is required by law.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (provides an analysis of when an examination is required).  When VA determines to provide an examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The opinion must be adequately supported and explained.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

The Veteran was afforded a VA examination in September 2010 for the issue on appeal.  Here, the Board finds that the VA examination obtained in this case is adequate, as it was predicated on examination of the Veteran, as well as consideration of the medical records in the Veteran's claims file and the Veteran's reported history.  The opinion considers all of the pertinent evidence of record, to include statements given by the Veteran at the time of the VA examination, and provide a complete rationale for the opinion stated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination has been met.  38 C.F.R. § 3.159(c)(4).

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.


II.  Service Connection for Ulcerative Colitis

Generally, service connection may be granted for a disability or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a). 

To establish entitlement to service-connected compensation benefits, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called 'nexus' requirement."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) (2016).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value. See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

An alternative method of establishing the second and third elements of service connection for those disabilities identified as "chronic" under 38 C.F.R. § 3.309(a), is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Barr v. Nicholson, 21 Vet. App. 303, 307.  In addition, certain chronic disabilities are presumed to have been incurred or aggravated in service if they manifested to a compensable degree within one year of separation from service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).  However, the Board notes that ulcerative colitis is not identified as "chronic" under 38 C.F.R. § 3.309(a), and as a result, these provisions are not applicable.

Additionally, the Persian Gulf War presumption of service connection does not apply if symptoms are medically attributed to a diagnosed (rather than an undiagnosed) illness.  See VAOPGCPREC 8-98 (Aug. 3, 1998), 63 Fed. Reg. 56703 (1998); see also Neumann v. West, 14 Vet. App. 12, 22-23 (2000).  As the Veteran's claimed disorder is diagnosed, the presumptions of service connection for the Gulf War are not applicable.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To do so, the Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992). 

Contentions

The Veteran contends that his ulcerative colitis was caused by his military service.  Specifically, the Veteran has asserted that his condition is a direct result of the anthrax vaccines that were given to him during his active military service.


Facts

The Veteran's service treatment records (STRs) indicate that he was treated for abdominal pain, diarrhea, and vomiting in service in November 1996, June 1999, and November 1999.  The Veteran was administered the anthrax vaccine twice, once in February 2000 and once in May 2000.  A medical record dated September 2000 notes that the Veteran reported having trouble with his gall bladder, rectal disease, and eating disorder during active duty.  At that time, the Veteran denied frequent indigestion, stomach, liver or intestinal trouble.

VA treatment records from Tampa VA Medical Center (VAMC) dated September 2010 show a diagnosis and treatment for diarrhea and ulcerative colitis.  A report dated October 2010 notes that the Veteran believes that these issues are related to being given the anthrax vaccine in 2000.  The Veteran received follow-up treatment in October 2010 for an episode of pancreatitis likely from 6-mercaptopurine (6-MP) usage.  The examiner noted that colitis seemed to be indeterminate.

On VA examination in September 2010, the Veteran reported taking 6-MP daily.  He stated that he continues to have diarrhea twice daily and intermittent abdominal cramping pain.  The examiner indicated that the Veteran experiences persistent diarrhea 1-4 times daily with more than 12 attacks per year, that the Veteran's intestinal pain is moderate, colicky, and crampy, and occurs daily.  The Veteran indicated that he has a history of ulcerative colitis with 6 attacks per year.  The examiner then opined that it is less likely than not that the Veteran's current ulcerative colitis is due to his in-service complaints of upper quadrant pain.

Additionally, in September 2012, an addendum VA medical opinion was rendered regarding whether it is at least as likely as not that the Veteran's ulcerative colitis is due to anthrax injections received in service.  The examiner indicated that medical literatures do not support that remote anthrax vaccine injections can cause ulcerative colitis years later, and therefore, the Veteran's ulcerative colitis is not due to anthrax injections received in service.  The examiner noted the common side-effects of the anthrax vaccination and further noted that there is no evidence that the anthrax vaccine causes long-term health problems.  The examiner indicated that independent civilian committees have not found anthrax vaccination to be a factor in unexplained illnesses among Gulf War Veterans.

Analysis

Initially, the Board notes that the Veteran has a current diagnosis of ulcerative colitis.  See September 2010 Tampa VAMC Treatment Records; September 2010 VA examination.

Service treatment records do not contain a diagnosis of, or treatment for ulcerative colitis.  However, the Veteran's service treatment records note that he was seen for abdominal pain, diarrhea, and vomiting in service in November 1996, June 1999, and November 1999.

At the Veteran's September 2010 VA examination, the examiner opined that it is less likely than not that the Veteran's current ulcerative colitis is due to his in-service complaints of upper quadrant pain.  Additionally, in a September 2012 addendum VA medical opinion, the examiner indicated that medical literatures do not support that remote anthrax vaccine injections can cause ulcerative colitis years later.  Therefore, the Veteran's ulcerative colitis is not due to anthrax injections received in service.  The Board finds the September 2010 VA examination and September 2012 addendum opinion to be highly probative evidence as to whether the Veteran's ulcerative colitis is etiologically related to a disease, injury, or event in service, to include exposure to the anthrax vaccine.  As noted, these opinions were based on a review of the record, consideration of the Veteran's own statements as to his symptoms and history, and the results of physical examination. 

The favorable evidence of a link between an in-service injury and the Veteran's ulcerative colitis consists solely of the Veteran's lay assertions.  The Board has considered the Veteran's own statements regarding the nature and etiology of his ulcerative colitis.  The Board acknowledges that the Veteran is competent to give evidence about what he experiences; for example, he is competent to discuss his gastrointestinal symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  The Board observes that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). See also Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology).

In the present case, however, the Board finds that the Veteran's lay statements are outweighed by the negative VA medical opinions cited above.  Further, the Veteran is not competent to diagnose any medical disorder or render an opinion as to the cause or etiology of any current disorder because he does not have the requisite medical knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence).  Accordingly, though the Veteran is competent to report his symptoms, he is not competent to provide an opinion as to the nature and etiology of his disability and therefore his statements are not competent evidence of a medical nexus. 

The Board is aware of the provisions of 38 C.F.R. § 3.303(b), discussed above, relating to chronicity and continuity of symptomatology.  However, as already discussed, they are not applicable here as the Veteran's ulcerative colitis is not one considered under the provisions of 38 C.F.R. § 3.303(b).  Additionally, the Board again noted that the Persian Gulf War presumption is not applicable in this case as the Veteran's symptoms are medically attributed to a diagnosed illness. 

For these reasons, the Board finds a preponderance of the evidence is against the claim for service connection for ulcerative colitis, to include as due to exposure to the anthrax vaccination.  See 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317 (2016). 


ORDER

Entitlement to service connection for ulcerative colitis, to include as due to exposure to the anthrax vaccination, is denied. 




____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


